Name: Commission Implementing Regulation (EU) No 427/2014 of 25 April 2014 establishing a procedure for the approval and certification of innovative technologies for reducing CO 2 emissions from light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  environmental policy;  land transport;  organisation of transport;  mechanical engineering;  technology and technical regulations;  research and intellectual property
 Date Published: nan

 26.4.2014 EN Official Journal of the European Union L 125/57 COMMISSION IMPLEMENTING REGULATION (EU) No 427/2014 of 25 April 2014 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emissions performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 12(2) thereof, Whereas: (1) In order to promote the development and the early uptake of new and advanced CO2 emission-reducing vehicle technologies, Regulation (EU) No 510/2011 provides manufacturers and suppliers with the possibility of applying for the approval of certain innovative technologies contributing to reducing CO2 emissions from new light commercial vehicles. Therefore, it is necessary to clarify the criteria for determining which technologies should be eligible as eco-innovations pursuant to that Regulation. (2) It is appropriate to take into account the experience gained from the introduction of a scheme for innovative technologies for passenger cars pursuant to Commission Implementing Regulation (EU) No 725/2011 (2) and apply the same eligibility criteria for light commercial vehicles. A distinction should however be made with regard to light commercial vehicles that are constructed and type-approved in multi-stages. For those vehicles, it is appropriate to limit the certification of the CO2 reductions to eco-innovations fitted to the base vehicle. (3) According to of Article 12(2)(c) of Regulation (EU) No 510/2011, technologies that are part of the Union's integrated approach outlined in two Commission Communications of 7 February 2007 (3), and have been regulated in Union law, or other technologies that are mandatory under Union law, are not eligible as eco-innovations under that Regulation. Those technologies include tyre pressure monitoring systems, tyre rolling resistance and gear shift indicators falling within the scope of Regulation (EC) No 661/2009 of the European Parliament and of the Council (4) and, as regards tyre rolling resistance, Regulation (EC) No 1222/2009 of the European Parliament and of the Council (5). (4) A technology that has already for some time been widely available on the market cannot be considered innovative within the meaning of Article 12 of Regulation (EU) No 510/2011 and should therefore not be eligible as an eco-innovation. In order to ensure full parallelism with Implementing Regulation (EU) No 725/2011, it is appropriate to provide that only technologies that had been fitted in 3 % or less of all light commercial vehicles registered in 2009 should be eligible as eco-innovations. Those thresholds should be subject to review at the latest in 2016. (5) In order to promote technologies with the highest potential for reducing CO2 emissions from light commercial vehicles, and in particular the development of innovative propulsion technologies, only those technologies should be eligible that are intrinsic to the transport function of the vehicle and contribute significantly to improving the overall energy consumption of the vehicle. Technologies that are accessory to that purpose or aim at enhancing the comfort of the driver or the passengers should not be eligible. (6) According to Regulation (EU) No 510/2011, applications may be submitted by both manufacturers and suppliers. The application should include the necessary evidence that the eligibility criteria are fully met, including a methodology for measuring the CO2 savings from the innovative technology. (7) It should be possible to measure the CO2 savings from an eco-innovation with a satisfactory degree of accuracy. That accuracy can only be achieved where the savings are 1 g CO2/km or more. (8) Where the CO2 savings of a technology depends on the behaviour of the driver or on other factors that are outside the control of the applicant, that technology should in principle not be eligible as an eco-innovation, unless it is possible, on the basis of strong and independent statistical evidence, to make verifiable assumptions about average driver behaviour. (9) The standard test cycle used for type-approval measurement of the CO2 emissions from a vehicle does not demonstrate all savings that can be attributed to certain technologies. To create the right incentives for innovation, only those savings that are not captured by the standard test cycle should be taken into account for the calculation of the total CO2 savings. (10) In demonstrating the CO2 savings, a comparison should be made between the same vehicles with and without the eco-innovation. The testing methodology should provide verifiable, repeatable and comparable measurements. In order to ensure a level playing field and, in the absence of an agreed and more realistic driving cycle, the driving patterns in the New European Driving Cycle as referred to in Commission Regulation (EC) No 692/2008 (6) should be used as a common reference. The testing methodology should be based on measurements on a chassis dynamometer or on modelling or simulation where such methodologies would provide better and more accurate results. (11) Guidelines on the preparation of the application and the testing methodologies should be provided by the Commission and be regularly updated to take into account the experience gained from assessing different applications. (12) According to Regulation (EU) No 510/2011, the application must be accompanied by a verification report provided by an independent and certified body. That body should be a technical service of category A or B as referred to in Directive 2007/46/EC of the European Parliament and of the Council (7). However, in order to ensure the independence of the body, technical services designated in accordance with Article 41(6) of that Directive should not be considered an independent and certified body within the meaning of this Regulation. The body should, together with the verification report, provide relevant evidence of its independence from the applicant. (13) In order to ensure efficient registration and monitoring of the specific savings for individual vehicles, savings should be certified as part of the type-approval of a vehicle and the total savings should be entered into the certificate of conformity in accordance with Directive 2007/46/EC. (14) The Commission should have the possibility to verify on an ad hoc basis the certified total savings for individual vehicles. Where it is evident that the certified savings are inconsistent with the level of savings resulting from the decision to approve a technology as an eco-innovation, the Commission should be able to disregard the certified CO2 savings for the calculation of the average specific CO2 emissions. The manufacturer should, however, be given a limited time period during which it may demonstrate that the certified values are accurate. (15) In order to ensure a transparent application procedure, summary information should be available to the public on the applications for approval of innovative technologies and the testing methodologies. Once approved, the testing methodologies should be publicly accessible. The exceptions to the right to public access to documents set out in Regulation (EC) No 1049/2001 of the European Parliament and of the Council (8) should apply as appropriate. (16) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation sets out the procedure to be followed for the application for, and assessment, approval and certification of innovative technologies that reduce emissions of CO2 from light commercial vehicles pursuant to Article 12 of Regulation (EU) No 510/2011. Article 2 Scope 1. Any technology falling within the scope of the following measures shall not be considered as an innovative technology: (a) efficiency improvements for air-conditioning systems; (b) tyre pressure monitoring systems falling within the scope of Regulation (EC) No 661/2009; (c) tyre rolling resistance falling within the scope of Regulation (EC) No 661/2009 and of Regulation (EC) No 1222/2009; (d) gear shift indicators falling within the scope of Regulation (EC) No 661/2009; (e) use of bio fuels. 2. An application may be made under this Regulation in respect of a technology, provided that the following conditions are met: (a) it had been fitted in 3 % or less of all new light commercial vehicles registered in 2009; (b) it relates to items intrinsic to the efficient operation of the vehicle and is compatible with Directive 2007/46/EC. 3. In the case of completed vehicles, only eco-innovations fitted on a base vehicle that is EC type-approved as an incomplete vehicle shall be considered for the certification of CO2 emission reductions pursuant to Article 11. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) innovative technology means a technology or a combination of technologies with similar technical features and characteristics (innovative technology package) where the CO2 savings can be demonstrated using one testing methodology and where each of the individual technologies forming the combination falls within the scope specified in Article 2; (2) supplier means the manufacturer of an innovative technology responsible for ensuring conformity of production or its authorised representative in the Union or the importer; (3) applicant means the manufacturer or supplier submitting an application for the approval of an innovative technology as an eco-innovation; (4) eco-innovation means an innovative technology accompanied by a testing methodology that has been approved by the Commission in accordance with this Regulation; (5) independent and certified body means a category A or category B technical service referred to in Article 41(3)(a) and (b) of Directive 2007/46/EC meeting the requirements set out in Article 42 of that Directive, with the exception of technical services designated in accordance with Article 41(6) of that Directive; (6) a baseline vehicle means a vehicle that is used for the purpose of the demonstration of CO2 savings from eco-innovation by comparing it with a vehicle fitted with the innovative technology. Article 4 Application 1. An application for the approval of an innovative technology as an eco-innovation shall be submitted to the Commission in writing. The application and all supporting documentation shall also be submitted by electronic mail or electronic data carrier or uploaded in a server managed by the Commission. The written application shall list the supporting documentation. 2. An application shall include the following: (a) contact details of the applicant; (b) a description of the innovative technology and the way it is fitted on a vehicle, including evidence that the technology falls within the scope specified in Article 2; (c) a summary description of the innovative technology, including details supporting that the conditions provided for in Article 2(2) are met, and the testing methodology referred to in point (e) of this paragraph to be made public upon submission of the application to the Commission; (d) an estimated indication of the individual vehicles that may be, or are intended to be, fitted with the innovative technology, and the estimated reductions of CO2 emissions for those vehicles from the innovative technology; (e) a methodology to be used for demonstrating the CO2 emission reductions of the innovative technology, or where such methodology has already been approved by the Commission, a reference to the approved methodology; (f) evidence demonstrating that: (i) the emission reduction achieved by the innovative technology meets the threshold specified in Article 9(1), taking into account any deterioration over time of the technology; (ii) the innovative technology is not covered by the standard test cycle CO2 measurement referred to in Article 12(2)(c) of Regulation (EU) No 510/2011 as specified in Article 9(2) of this Regulation; (iii) the applicant is accountable for the CO2 emission reduction of the innovative technology as specified in Article 9(3); (g) a verification report from an independent and certified body as specified in Article 7. Article 5 Baseline vehicle and eco-innovation vehicle 1. For the purpose of the demonstration of CO2 emissions referred to in Article 8, the applicant shall designate: (a) an eco-innovation vehicle that is to be fitted with the innovative technology; (b) a baseline vehicle that is not to be fitted with the innovative technology but that is in all other aspects identical to the eco-innovation vehicle. 2. In the case of an innovative technology being fitted on an incomplete vehicle, the baseline vehicle referred to in paragraph 1 shall reflect the state of completion of the eco-innovation vehicle. 3. If the applicant considers that the information referred to in Articles 8 and 9 can be demonstrated without the use of a baseline vehicle and an eco-innovation vehicle as referred to in paragraph 1 of this Article, the application shall include the necessary details justifying that conclusion and a methodology providing equivalent results. Article 6 Testing methodology 1. The testing methodology referred to in Article 4(2)(e) shall provide results that are verifiable, repeatable and comparable. It shall be capable of demonstrating in a realistic manner the CO2 emission benefits of the innovative technology with strong statistical significance and, where relevant, take account of the interaction with other eco-innovations. 2. The Commission shall publish guidance on the preparation of testing methodologies for different potential innovative technologies meeting the criteria in paragraph 1. Article 7 Verification report 1. The verification report referred to in Article 4(2)(g) shall be established by an independent and certified body that is not part of the applicant or otherwise connected to it. 2. For the purposes of the verification report, the independent and certified body shall: (a) verify that the eligibility criteria specified in Article 2(2) are met; (b) verify that the information provided in accordance with Article 4(2)(f) meets the criteria set out in Article 9; (c) verify that the testing methodology referred to in Article 4(2)(e) is appropriate for certifying the CO2 savings from the innovative technology for the relevant vehicles referred to in Article 4(2)(d), and meets the minimum requirements specified in Article 6(1); (d) verify that the innovative technology is compatible with relevant requirements specified for the type-approval of the vehicle; (e) declare that it meets the requirement specified in paragraph 1. For the purpose of point (c), the independent and certified body shall provide the testing protocols established for the verification. 3. For the purposes of the certification of the CO2 savings in accordance with Article 11, the independent and certified body shall, at the request of the manufacturer, draw up a report on the interaction between several eco-innovations fitted to one vehicle type, variant or version. The report shall specify the CO2 savings from the different eco-innovations taking into account the impact of the interaction. 4. The verification report may be limited to include only the testing protocols referred to in the second subparagraph of paragraph 2, where the applicant is basing its application on data and assumptions that have already been approved by the Commission or are included in the guidance referred to in Article 6(2). Article 8 Demonstration of CO2 emissions 1. The following CO2 emissions shall be demonstrated for a number of vehicles representative of the individual vehicles indicated in accordance with Article 4(2)(d): (a) the CO2 emissions from the baseline vehicle and from the eco-innovation vehicle with the innovative technology in operation resulting from the application of the methodology referred to in Article 4(2)(e); (b) the CO2 emissions from the baseline vehicle and from the eco-innovation vehicle with the innovative technology in operation resulting from the application of the standard test cycle referred to in Article 12(2)(c) of Regulation (EU) No 510/2011. The demonstration of the CO2 emissions in accordance with points (a) and (b) of the first subparagraph shall be carried out under testing conditions that are identical for all tests. 2. The total savings for an individual vehicle shall be the difference between the emissions demonstrated in accordance with point (a) of the first subparagraph of paragraph 1. Where there is a difference between the emissions demonstrated in accordance with point (b) of the first subparagraph of paragraph 1, that difference shall be subtracted from the total savings demonstrated in accordance with point (a) of the first subparagraph of paragraph 1. Article 9 Eligibility criteria 1. The minimum reduction achieved by the innovative technology shall be 1 g CO2/km. That threshold shall be considered met where the total savings for the innovative technology or innovative technology package demonstrated in accordance with Article 8(2) are 1 g CO2/km or more. 2. Where the total savings of an innovative technology do not include any savings demonstrated under the standard test cycle in accordance with Article 8(2), the innovative technology or innovative technology package shall be considered not to be covered by the standard test cycle. 3. The technical description of the innovative technology referred to in Article 4(2)(b) shall provide the necessary details for demonstrating that the CO2 reducing performance of the technology is not dependant on settings or choices that are outside the control of the applicant. Where the description is based on assumptions, those assumptions shall be verifiable and based on strong and independent statistical evidence supporting them and their applicability across the Union. Article 10 Assessment of an eco-innovation application 1. On receipt of an application, the Commission shall make public the summary description of the innovative technology and the testing methodology referred to in Article 4(2)(c). 2. The Commission shall assess the application and, within nine months from receipt of a complete application, it shall approve the innovative technology as an eco-innovation together with the testing methodology, unless objections are raised in respect of the eligibility of the technology or the appropriateness of the testing methodology. The decision to approve the innovative technology as an eco-innovation shall specify the information required for the certification of the CO2 savings in accordance with Article 11 of this Regulation, subject to the application of the exceptions to the right to public access to documents specified in Regulation (EC) No 1049/2001. 3. The Commission may require adjustments to the proposed testing methodology or require the use of another approved testing methodology than the one proposed by the applicant. The applicant shall be consulted on the proposed adjustment or the choice of testing methodology. 4. The assessment period may be extended by five months where the Commission finds that, because of the complexity of the innovative technology and the accompanying testing methodology or because of the size and contents of the application, the application cannot be appropriately assessed within the nine month assessment period. The Commission shall within 40 days of receipt of the application notify the applicant if the assessment period is to be extended. Article 11 Certification of CO2 savings from eco-innovations 1. A manufacturer wishing to benefit from a reduction of its average specific CO2 emissions for the purpose of meeting its specific emissions target by means of the CO2 savings from an eco-innovation shall apply to an approval authority within the meaning of Directive 2007/46/EC for an EC type-approval certificate of the complete or incomplete vehicle fitted with the eco-innovation. The application for a certificate shall, in addition to the documents providing the necessary information specified in Article 6 of Directive 2007/46/EC, refer to the decision by the Commission to approve an eco-innovation in accordance with Article 10(2) of this Regulation. 2. The certified CO2 savings of the eco-innovation demonstrated in accordance with Article 8 of this Regulation shall be specified separately in both the type-approval documentation and the certificate of conformity in accordance with Directive 2007/46/EC, on the basis of tests carried out by technical services in accordance with Article 11 of that Directive, using the approved testing methodology. Where the CO2 savings of an eco-innovation for a specific type, variant or version are below the threshold specified in Article 9(1), the savings shall not be certified. 3. Where the vehicle is fitted with more than one eco-innovation, the CO2 savings shall be demonstrated separately for each eco-innovation in accordance with the procedure set out in Article 8(1). The sum of the resulting savings determined in accordance with Article 8(2) for each eco-innovation shall provide the total CO2 savings for the purposes of the certification of that vehicle. 4. Where interaction between several eco-innovations fitted to one vehicle cannot be ruled out because they are clearly of a different nature, the manufacturer shall indicate this in the application to the approval authority and shall provide a report from the independent and certified body on the impact of the interaction on the savings of the eco-innovations in the vehicle as referred to in Article 7(3). Where, due to that interaction, the total savings are less than 1 g CO2/km times the number of eco-innovations, only those eco-innovation savings that meet the threshold set out in Article 9(1) shall be taken into account for calculating the total savings in accordance with paragraph 3 of this Article. Article 12 Review of certifications 1. The Commission shall ensure that the certifications and the CO2 savings attributed to individual vehicles are verified on an ad hoc basis. Where it finds that there is a difference between the certified CO2 savings and the savings it has verified using the relevant testing methodology or methodologies, the Commission shall notify the manufacturer of its findings. The manufacturer may within 60 days of receipt of the notification provide the Commission with evidence demonstrating the accuracy of the certified CO2 savings. At the request of the Commission the report on the interaction of different eco-innovations referred to in Article 7(3) shall be provided. 2. Where the evidence referred to in paragraph 1 is not provided within the indicated time period, or it finds that the evidence provided is not satisfactory, the Commission may decide not to take the certified CO2 savings into account for the calculation of the average specific emissions of that manufacturer for the following calendar year. 3. A manufacturer for which the certified CO2 savings are no longer taken into account may apply for a new certification of the vehicles concerned in accordance with the procedure laid down in Article 11. Article 13 Disclosure of information An applicant requesting that information submitted under this Regulation be treated as confidential shall justify why any of the exceptions referred to in Article 4 of Regulation (EC) No 1049/2001 apply. Article 14 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 31.5.2011, p. 1. (2) Commission Implementing Regulation (EU) No 725/2011 of 25 July 2011 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 194, 26.7.2011, p. 19). (3) Commission Communication COM(2007) 19 final  Results of the review of the Community Strategy to reduce CO2 emissions from passenger cars and light-commercial vehicles and Commission Communication COM(2007) 22 final  A Competitive Automotive Regulatory Framework for the 21st Century. (4) Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefore (OJ L 200, 31.7.2009, p. 1). (5) Regulation (EC) No 1222/2009 of the European Parliament and of the Council of 25 November 2009 on the labelling of tyres with respect to fuel efficiency and other essential parameters (OJ L 342, 22.12.2009, p. 46). (6) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). (7) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (OJ L 263, 9.10.2007, p. 1). (8) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43).